FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAVIER RAMIREZ-RIVERA,                            No. 09-74104

               Petitioner,                        Agency No. A096-027-236

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Javier Ramirez-Rivera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th

Cir. 2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Ramirez-Rivera’s motion to

reopen to apply for adjustment of status where he failed to demonstrate prima facie

eligibility for the requested relief. See Malty v. Ashcroft, 381 F.3d 942, 947-48

(9th Cir. 2004) (alien demonstrates prima facie eligibility for relief countenancing

reopening where the evidence reveals a reasonable likelihood that the statutory

requirements for relief have been satisfied).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-74104